Order denying defendant’s motion to dismiss the complaint in an action brought under a statute of Pennsylvania for damages for wrongfully causing the death of plaintiff’s intestate reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, on authority of Herzog v. Stern (264 N. Y. 379). [151 Mise. 214.] Appeal from order granting plaintiff’s motion for the examinations of the defendant and the operator of the car in question dismissed, without costs, in view of the dismissal of the complaint. Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ., concur.